Title: From John Quincy Adams to Thomas Boylston Adams, 3 May 1824
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear brother.
					Washington 3 May 1824—
				
				I have recieved your letter of the 26 ulto. If the proposition which you say has been made to you, is the express desire of my father & it was by his direction that you made it me; & if on the receipt of this letter, he continues to desire that the house should be painted white, I authorize you to comply with his wishes; provided it can be done without inconvenience to the tenant of the house; whose consent may, I suppose, be obtained.Your affectionate brother—
				
					
				
				
			